NOT RECOMMENDED FOR PUBLICATION
                                File Name: 20a0678n.06

                                            No. 20-5206

                           UNITED STATES COURT OF APPEALS
                                FOR THE SIXTH CIRCUIT                                     FILED
                                                                                    Dec 01, 2020
                                                                                DEBORAH S. HUNT, Clerk
                                                    )
UNITED STATES OF AMERICA,
                                                    )
                                                    )        ON APPEAL FROM THE
        Plaintiff–Appellee,
                                                    )        UNITED STATES DISTRICT
                                                    )        COURT FOR THE MIDDLE
v.
                                                    )        DISTRICT OF TENNESSEE
                                                    )
JAMES SHERRILL,
                                                    )
                                                    )                OPINION
        Defendant–Appellant.
                                                    )
                                                    )


Before: MOORE, GILMAN, and GRIFFIN, Circuit Judges.

       KAREN NELSON MOORE, Circuit Judge. James Sherrill, a pretrial detainee with

drug-induced psychosis, appeals the district court’s order granting the government’s motion for

involuntary medication to restore his competency for trial. For the reasons set forth in this opinion,

we AFFIRM the district court’s order to medicate Sherrill involuntarily.

                                       I. BACKGROUND

       In June 2017, the government indicted Sherrill for one count of conspiracy to distribute

Oxycodone and methamphetamine, in violation of 21 U.S.C. § 846; one count of distribution of

Oxycodone, in violation of 21 U.S.C. § 841(a)(1); and three counts of distribution of five grams

or more of methamphetamine, in violation of 21 U.S.C. § 841(a)(1). R. 8 (Indictment at 1–4)

(Page ID #14–17). Sherrill’s charges arose from three sales of illegal drugs to a confidential

source. See id.; R. 3 (Compl. at 3–6) (Page ID #7–9).
No. 20- 5206, United States v. Sherrill


        In an order dated August 14, 2017, the district court directed a psychiatric or psychological

evaluation of Sherrill to determine whether he was competent to stand trial. R. 28 (Order for

Psychiatric or Psych. Evaluation of Def. at 1) (Page ID #96). The district judge then entered an

order requiring that Sherrill be committed to the Attorney General’s custody for evaluation at a

suitable facility.   R. 35 (Order) (Page ID #109).       Dr. Jeremiah Dwyer, Ph.D., a forensic

psychologist employed by the Federal Bureau of Prisons (“BOP”), diagnosed Sherrill with

substance-induced psychotic disorder, substance use disorder, and potentially antisocial

personality disorder, and concluded that he “does suffer from a mental disorder that significantly

impairs his present ability to understand the nature and consequences of the court proceedings

against him.” R. 45 (Dwyer Psychiatric Evaluation at 8, 16) (Page ID #130, 138).

        After the district court reviewed the government’s competency evaluation and conducted

a competency hearing, it determined that Sherrill was not competent to stand trial and committed

him to the Attorney General’s custody to determine if the BOP could render Sherrill competent.

R. 48 (Order Committing the Def.) (Page ID #141–42). The BOP transferred him to the Mental

Health Unit of Federal Medical Center-Butner (“FMC-Butner”) for evaluation. R. 54 (Letter from

Warden J.C. Holland at 1) (Page ID #152).

        On August 9, 2018, the Warden of FMC-Butner filed a certificate, pursuant to 18 U.S.C.

§ 4241(d), stating that the center had found that Sherrill was not competent to stand trial. R. 60

(Letter from Warden) (Page ID #184). Dr. Adeirdre Stribling Riley, a forensic psychologist at

FMC-Butner, diagnosed Sherrill with inhalant use disorder, stimulant use disorder, inhalant-

induced psychotic disorder, amphetamine-induced psychotic disorder, and antisocial personality

disorder. Id. (Riley Report at 12) (Page ID #195). Her report stated that Sherrill’s “symptoms of


                                                 2
No. 20- 5206, United States v. Sherrill


psychosis, clairvoyance, and personality disturbance” would impair “his rational understanding

and ability to assist in his defense.” Id. at 19 (Page ID #202). Despite Sherrill’s significant mental

health conditions and substance abuse history, she concluded that “there is a substantial likelihood

that Mr. Sherrill may improve to such an extent his competency to proceed may be improved in

the foreseeable future with medication treatment.” Id.

       Throughout this case, Sherrill has refused to take the recommended antipsychotic

medication for his mental health conditions. R. 121 (Sell Hr’g Tr. at 30) (Page ID #399). Much

of Sherrill’s reticence to take medication stems from his prior negative experiences with

medication. When he was administered fluoxetine (Prozac) in 2002 or 2003, he reported that “he

perceived [taking the medication] as them poisoning him and said that as a result of taking the

Prozac, he was forced to pull out his toenails and his fingernails.” Id. at 8 (Page ID #377); see

also R. 45 (Dwyer Forensic Evaluation at 5) (Page ID #128); R. 60 (Riley Psychiatric Rep. at 4)

(Page ID #187) (reporting that Prozac “damn near killed me”). He also cited negative experiences

that his family has had with psychiatric medication. He reported that his mother was previously

hospitalized for mental health concerns and treated with medication, and “that after the medication,

she went crazy.” R. 121 (Sell Hr’g Tr. at 8) (Page ID #377). After his uncle began taking

medication, Sherrill stated that his uncle “went crazy.” Id. Sherrill also refuses to take medication

because he does not believe that he has a mental illness. Id. at 90–91 (Page ID #459–60); see also

R. 45 (Dwyer Psychiatric Report at 7) (Page ID #129) (reporting that Sherrill has “denied any

current or past mental health concerns”).

       In light of Sherrill’s continued refusal to take antipsychotic medications, FMC-Butner

requested that the district court issue an order permitting involuntary medication of Sherrill to


                                                  3
No. 20- 5206, United States v. Sherrill


restore his competency. R. 60 (Riley Psychiatric Rep. at 18–20) (Page ID #201–03). The

government subsequently filed a Motion for Involuntary Medication to restore Sherrill to

competency. R. 62 (Mot. for Involuntary Medication to Restore Def. to Competency) (Page ID

#206–07).

       Upon the government’s Motion for Involuntary Medication, the district court conducted a

Sell hearing.1 The government submitted the testimony and written reports of Dr. Logan Graddy,

the chief psychiatrist at FMC-Butner, R. 70 (Graddy Forensic Addendum & Treatment Plan) (Page

ID #221–225); R. 70-1 (Sell App.) (Page ID #226–237), and Dr. Adeirdre Stribling Riley, a

forensic psychologist at FMC-Butner, R. 60 (Riley Psychiatric Rep.) (Page ID #184–203). In

opposition to the government’s Motion for Involuntary Medication, Sherrill relied on the written

report and testimony of Dr. Lyn McRainey, a psychologist, R. 87-1 (Forensic Evaluation Rep.)

(Page ID #274–81), and the written report of Dr. Stephen Montgomery, the Director of Vanderbilt

University’s Forensic Psychiatry group, R. 96-1, (Forensic Evaluation) (Page ID #312–13).

       Dr. McRainey conducted a four-hour-long evaluation of Sherrill and reviewed his mental

health records. R. 87-1 (McRainey Psychological Report at 5) (Page ID #278). She diagnosed

Sherrill with drug-induced psychosis and potentially Post-Traumatic Stress Disorder. R. 121 (Sell

Hr’g Tr. at 32–33) (Page ID #401–02). She agreed with the other experts that antipsychotic

medication would be helpful to Sherrill’s mental health and competency. Id. at 17, 19 (Page ID

#386, 388). However, she recommended that the BOP first make “a sincere and intense effort to

establish some level of rapport with him” to persuade him to agree to try medication before


       1
        The hearing is named for Sell v. United States, 539 U.S. 166 (2003), which governs
requests to permit involuntary medication of a pretrial detainee when they are not a danger to
themselves or others.

                                               4
No. 20- 5206, United States v. Sherrill


resorting to involuntary medication. Id. at 10 (Page ID #379); see also R. 87-1 (McRainey

Psychological Report at 7) (Page ID #280) (“Mr. Sherrill should be given the opportunity to

participate in a therapeutic relationship with a mental health provider who can establish rapport

and eventually provide support to Mr. Sherrill regarding issues of medication.”). Building the

necessary rapport would require therapeutic sessions two to three times a week, for six months.

R. 121 (Sell Hr’g Tr. at 11) (Page ID #380). She contended that forcing a patient to take a

medication over their objection could negatively impact the “life effectiveness” or “behavioral

expression” of the medication, although she admitted that it would not impact the “chemical

effectiveness” of the medication. Id. at 14–16 (Page ID #383–85). Forced medication would only

“feed into Mr. Sherrill’s delusions about what we do, what law enforcement does, what the mental

health profession does.” Id. at 20 (Page ID #389); see also R. 87-1 (McRainey Psychological

Report at 7–8) (Page ID #280–81) (“Given the strength of Mr. Sherrill’s delusions and the force

of his refusal, it is difficult to imagine that giving him medication against his will is going to be

successful.”).

       Defendant’s psychiatric expert, Dr. Montgomery, reviewed the reports of experts and

Sherrill’s medical records, although he did not personally evaluate Sherrill. R. 96-1 (Forensic

Evaluation) (Page ID #312–13). He “concurred with the majority of the evaluators that Mr.

Sherrill’s mental health could be improved with antipsychotic medications” and that these

medications “will likely enable Mr. Sherrill to be restored to competency to stand trial.” Id. at 1

(Page ID #312). These medications are the “standard treatment” for psychosis and should at least

reduce the intensity of Sherrill’s delusions. Id. Dr. Montgomery specifically recommended newer

antipsychotic medications, such as aripiprazole (Abilify), because they have fewer side effects


                                                 5
No. 20- 5206, United States v. Sherrill


than older antipsychotic medications. Id. at 1–2 (Page ID #312–13). Dr. Montgomery did not

testify at Sherrill’s Sell hearing, but defense counsel introduced his report into the record. R. 121

(Sell Hr’g Tr. at 36) (Page ID #405).

       The government’s experts, Dr. Logan Graddy and Dr. Adeirdre Stribling Riley, agreed that

medication is necessary to bring Sherrill to competency to stand trial and treat his underlying

mental illness. Dr. Riley testified that “antipsychotic medication is the standard treatment for

psychotic disorder.” R. 121 at 56 (Page ID #425). According to Dr. Riley and Dr. Graddy, there

is a high likelihood that Sherrill would be restored to competency with medication. Id. at 55 (Page

ID #424).

       Dr. Logan Graddy, a psychiatrist, described the medication they were considering

prescribing to Sherrill and its side effects. His preference was to treat Sherrill with haloperidol

(Haldol), an antipsychotic medication. Id. at 109 (Page ID #478); R. 70 (Graddy Forensic Add. &

Treatment Plan at 5) (Page ID #225). He chose this medication because it is well-studied and

better tolerated than other antipsychotic medications. R. 121 (Sell Hr’g Tr. at 109–12) (Page ID

#478–81). Practically, Haldol also has a short-acting injectable formulation, which would allow

the facility to ensure that the medication does not cause any serious side effects before placing

Sherrill on a long-lasting formulation. Id. at 108 (Page ID #477). Dr. Graddy acknowledged that

antipsychotic medication can have severe, even fatal, side effects, such as sudden death from heart

arrhythmias and neuroleptic malignant syndrome, but he noted that these side effects are

exceedingly rare. Id. at 117–18 (Page ID #486–87). Other serious side effects, such as diabetes,

high cholesterol, high blood pressure, and neuromuscular conditions are uncommon, and Dr.

Graddy assured the district court that the facility will monitor Sherrill for these side effects and


                                                 6
No. 20- 5206, United States v. Sherrill


change the medication type or dosage or provide adjuvant medication if necessary. Id. at 121

(Page ID #490) (describing the metabolic side effects of medication); id. at 143–51 (Page ID #512–

20) (describing potential neuromuscular side effects); R. 70-1 (Sell App. at 4–7) (Page ID #229–

32) (describing antipsychotic medication’s side effects).

       Both Dr. Graddy and Dr. Riley testified that therapy alone would not improve Sherrill’s

mental illness and competency, although therapy could be a helpful adjuvant to medication. Dr.

Riley focused on illness management and recovery programs, which are an evidence-based form

of therapy for persons with severe mental illnesses. R. 121 (Sell Hr’g Tr. at 48) (Page ID #417).

Dr. Riley testified that she had offered to place Sherrill in an illness management and recovery

program, but he refused this intervention. Id. at 49–50 (Page ID #418–19). Further, she believed

that an illness management and recovery program without medication would not be effective in

Sherrill’s case, because the program requires that participants have “some understanding that they

have a mental illness and that they need treatment,” and that they have adequate treatment of

symptoms to participate actively in treatment. Id. at 50 (Page ID #419). Dr. Graddy also

concluded that “alternative, less intrusive treatments are unlikely to achieve substantially the same

results as involuntary medication.” R. 70 (Graddy Forensic Addendum & Treatment Plan at 4)

(Page ID #224).

       After the district court conducted its Sell hearing, it granted the government’s Motion for

Involuntary Medication. United States v. Sherrill, 439 F. Supp. 3d 1007, 1019 (M.D. Tenn. 2020).

Sherrill timely appeals this order. R. 135 (Notice of Appeal) (Page ID #720–21); R. 136 (Corrected

Notice of Appeal) (Page ID #722–23). The district court entered a stay of its order pending our

resolution of his appeal. R. 134 (Order) (Page ID #718–19). We have jurisdiction over Sherrill’s


                                                 7
No. 20- 5206, United States v. Sherrill


appeal under the collateral-order doctrine. Sell, 539 U.S. at 176 (citing Coopers & Lybrand v.

Livesay, 437 U.S. 463, 468 (1978)).

                                          II. ANALYSIS

       In Sell v. United States, 539 U.S. 166 (2003), the Supreme Court approved the involuntary

medication of pretrial detainees to restore competency in limited circumstances. The Supreme

Court listed four factors that the district court must find in order to grant an order to permit

involuntary medication: (1) “important governmental interests are at stake”; (2) “involuntary

medication will significantly further those concomitant state interests”; (3) “involuntary

medication is necessary to further those interests”; and (4) “administration of the drugs is

medically appropriate, i.e., in the patient’s best medical interest in light of his medical condition.”

Id. at 180–81. This framework recognizes that “[a]n individual has a constitutionally protected

liberty interest in avoiding the unwanted administration of medication, and the Government may

not deprive him of this liberty without an essential or overriding interest in doing so.” United

States v. Mikulich, 732 F.3d 692, 696 (6th Cir. 2013).

       We approach this issue of involuntary medication with consciousness of defendants’

“significant liberty interest in avoiding the unwanted administration of antipsychotic drugs.”

Washington v. Harper, 494 U.S. 210, 221 (1990). “The drastic step of administering these

powerful drugs to an unwilling criminal defendant should be taken rarely, and only when

absolutely necessary to fulfill an important governmental interest . . . .” United States v. Berry,

911 F.3d 354, 357 (6th Cir. 2018).

       On appeal, we review de novo the district court’s determination that important

governmental interests are at stake. Id. at 360. The remaining three factors involve factual


                                                  8
No. 20- 5206, United States v. Sherrill


findings, so we review the district court’s determination under the clear-error standard. United

States v. Green, 532 F.3d 538, 552 (6th Cir. 2008).

       WE AFFIRM the district court’s order because it did not err in concluding that the

government has adequately proven all four Sell factors.

A. Important Governmental Interest

       The district court did not err in concluding that the government had an important

governmental interest in prosecuting Sherrill because any special circumstances present in

Sherrill’s case do not outweigh the length of his potential sentences. We first consider the

seriousness of the crime, and then turn to whether any special circumstances mitigate its

seriousness. Berry, 911 F.3d at 361.

       1. Seriousness of the Charged Crime

       When determining whether a crime involves sufficiently important government interests,

we “look[] to the maximum penalty authorized by statute.” Mikulich, 732 F.3d at 696. Our

emphasis on the maximum possible penalty reflects that it is the “most objective means of

determining the seriousness of a crime.” Green, 532 F.3d at 549.

       Sherrill potentially faces substantial mandatory sentences:     conspiracy to distribute

Oxycodone and methamphetamine, 21 U.S.C. § 846, carries a maximum potential sentence of life

imprisonment and a mandatory minimum sentence of ten years’ imprisonment; distribution of

Oxycodone, 21 U.S.C. § 841(a)(1), carries a maximum penalty of twenty years’ imprisonment;

and distribution of 5 grams or more of methamphetamine, 21 U.S.C. § 841(a)(1), carries a

maximum penalty of forty years’ imprisonment and a mandatory minimum sentence of five years’

imprisonment. “[W]e have not set a numeric threshold at which a crime may be deemed


                                                9
No. 20- 5206, United States v. Sherrill


‘serious’ . . . .” Mikulich, 732 F.3d at 697. In Mikulich and Green, however, we held that a

maximum potential sentence of life imprisonment was sufficiently serious. Id.; Green, 532 F.3d

at 549 (noting that the maximum penalty of life imprisonment and mandatory-minimum sentence

of ten years’ imprisonment “represent a decision by the legislature that possession of crack cocaine

with the intent to distribute is a ‘serious’ crime warranting a serious punishment”); cf. Berry, 911

F.3d at 362 (declining to determine whether a five-year maximum sentence is per se serious enough

to warrant involuntary medication). Sherrill’s potential lengthy sentences, coupled with the

potential mandatory-minimum sentences, support the district court’s conclusion that his offenses

are sufficiently serious.

        2. Mitigating Circumstances

        In addition to the seriousness of the crime, we must consider “[s]pecial circumstances” in

a defendant’s case that may undercut the government’s interest. Sell, 539 U.S. at 180. “No single

[mitigating] factor necessarily controls this analysis.” Mikulich, 732 F.3d at 697. The defendant

bears the burden of proving that special circumstances exist. Id. at 699 (“[W]e look to the

defendant to demonstrate that the special circumstances of his case undermine the Government’s

interest once it is established that he stands accused of a serious crime.”).

        Sherrill cites four special circumstances that weigh against finding an important

governmental interest: his offenses are non-violent, he is not a threat to himself or others, he was

not arrested until after the government engaged in multiple controlled buys, and he is likely to be

civilly committed if not prosecuted. Def.’s Br. at 29–34. We agree with the district court that

these special circumstances do not undercut the government’s important interest in prosecuting

him.


                                                 10
No. 20- 5206, United States v. Sherrill


       First, he argues that his crimes are non-violent drug offenses, and that their non-violent

character undermines the government’s interest. Id. at 30. The district court concluded that

possession of Oxycodone and methamphetamine with intent to distribute is a serious crime.

Sherrill, 439 F. Supp. 3d at 1014. In support, the district court cited Green, 532 F.3d at 548–49,

in which we held that the distribution of crack cocaine was a serious crime for the purpose of Sell.

Sherrill, 439 F. Supp. 3d at 1014. In fact, as we mentioned in Green, the Supreme Court in Sell

listed fraud as an example of a serious offense. Green, 532 F.3d at 548 (citing Sell, 539 U.S. at

180). But see Berry, 911 F.3d at 364 (noting that defendant’s making a false report of explosives

and planting a fake bomb outside a bank were non-violent crimes militating against an important

government interest for the purposes of Sell).

       Second, Sherrill notes that none of the experts concluded that he was a threat to himself or

others. Def.’s Br. at 31. In Berry, we emphasized that the “uncontested evidence that in his current

setting he poses no appreciable risk to himself or others undercuts the governmental interest

necessary to medicate him.” 911 F.3d at 365. Although this factor weighs in Sherrill’s favor, it

does not on its own overcome the seriousness of his offense. See id. at 366 (observing that “[n]o

factor on its own outweighs the governmental interest”).

       Third, Sherrill advances a novel theory that his charges are not serious because the

government engaged in multiple controlled buys over three months before it arrested him. Def.’s

Br. at 31–33. Sherrill also notes that the lengthy potential sentences for his case stem from the

government’s decision to arrest him only after he had participated in multiple controlled buys. Id.

at 32. To begin, Sherrill’s argument fails because we have already considered drug-distribution

offenses to be serious crimes. Green, 532 F.3d at 548–49. Moreover, his argument approaches


                                                 11
No. 20- 5206, United States v. Sherrill


the theory of sentencing entrapment, which we have not adopted. See United States v. Hammadi,

737 F.3d 1043, 1048 (6th Cir. 2013) (collecting cases); see also R. 121 (Sell Hr’g Tr. at 194–95)

(Page ID #563–64) (noting that Sherrill raises a “sentencing/entrapment-type” argument as a

special circumstance). Sherrill’s argument lacks support. In Green, we concluded that the

defendant’s charges for drug distribution were serious even when the defendant sold the illegal

drugs to a confidential informant. 532 F.3d at 549.

       Fourth, Sherrill argues that the government does not have an important interest in forcibly

medicating him because he is likely to be civilly confined if not prosecuted. In Sell, the Supreme

Court listed the likelihood of civil commitment as a special circumstance because “that would

diminish the risks that ordinarily attach to freeing without punishment one who has committed a

serious crime.” 539 U.S. at 180. In addition, in United States v. Grigsby, 712 F.3d 964, 970–71,

976 (6th Cir. 2013), we reversed a district court’s involuntary medication order because—among

other things—the defendant provided extensive evidence that he would likely be civilly confined

if not made competent for trial and the district court did not adequately consider whether civil

commitment was appropriate.

       Sherrill points to Dr. Riley’s conclusion that Sherrill has drug-induced psychosis and that

“in the community, it is quite likely that he would continue to use substances, as he has stated

through many clinical interviews.” R. 121 (Sell Hr’g Tr. at 43) (Page ID #412). The present case

differs from Grigsby, however, because no expert has stated that Sherrill would be a candidate for

civil commitment. The only reference to civil commitment at Sherrill’s Sell hearing is when

defense counsel asked Dr. Graddy if Sherrill would be a candidate for civil commitment. Id. at

173–75) (Page ID #542–44.) Dr. Graddy responded that he was unable to give an opinion on civil


                                               12
No. 20- 5206, United States v. Sherrill


commitment. Id. at 173 (Page ID #542). Although “a defendant is not required to manifest an

absolute certainty of future civil confinement in order to undermine the Government[’]s interest in

prosecution,” “‘the government’s interest in prosecution is not diminished if the likelihood of civil

commitment is uncertain.’” Mikulich, 732 F.3d at 699 (quoting United States v. Gutierrez, 704

F.3d 442, 450 (5th Cir. 2013)). In the present case, the district court correctly concluded that

“Sherrill’s likelihood for [civil] commitment is far too speculative to diminish the government’s

interest in prosecution.” Sherrill, 439 F. Supp. 3d at 1015.

        Any mitigating special circumstances present in Sherrill’s case do not outweigh the

seriousness of his offenses. Therefore, the government has an important interest in prosecuting

Sherrill.

B. Medication Will Significantly Further the Government’s Interest

        The district court did not clearly err in determining that antipsychotic medication would

significantly further the government’s interest. In analyzing this factor, we “require[] proof both

that administration of the medication is substantially likely to render the defendant competent to

stand trial and is substantially unlikely to cause side effects that will interfere significantly with

the defendant’s ability to assist counsel in conducting the trial defense.” Grigsby, 712 F.3d at 969.

        The government has provided adequate evidence that administration of antipsychotic

medication is substantially likely to make Sherrill competent to stand trial. In his report, Dr.

Graddy stated that in his “opinion, with reasonable medical certainty, involuntary medications are

substantially likely to render Mr. Sherrill competent to stand trial.” R. 70 (Graddy Forensic

Addendum & Treatment Plan at 4) (Page ID #224). He repeated this conclusion at Sherrill’s Sell

hearing. R. 121 (Sell Hr’g Tr. at 123) (Page ID #492).


                                                 13
No. 20- 5206, United States v. Sherrill


       Sherrill does not challenge the government experts’ conclusions. Dr. Montgomery, the

defendant’s expert psychiatrist, stated in his report that medication “will likely enable Mr. Sherrill

to be restored to competency to stand trial.” R. 96-1 (Montgomery Forensic Eval. at 1) (Page ID

#312). In response to the government’s questioning at Sherrill’s Sell hearing, Dr. McRainey

admitted that that she did not disagree with Dr. Montgomery’s conclusion. R. 121 (Sell Hr’g Tr.

at 19) (Page ID #388). Medication may reduce the “intensity and fixation” of Sherrill’s delusions

and “allow the defendant to allow himself to focus on other issues without being consumed by his

delusional beliefs.” Id. Even Sherrill acknowledges that medication is likely to return him to

competency. Def.’s Br. at 34.

       We next consider whether the side effects may impair Sherrill’s ability to participate in his

defense. Dr. Graddy testified to the side effects of potential medications and addressed them in

his Sell Appendix. The side effects of the potential antipsychotic medications, although not trivial,

are unlikely to impair his ability to participate in his defense. R. 121 (Sell Hr’g Tr. at 124) (Page

ID #493).

       Sherrill does not challenge the impact of the antipsychotic medications on his competency

to stand trial, but instead focuses on their impact on his general health. Def.’s Br. at 35. He

criticizes Dr. Graddy’s testimony as “not credible” because Dr. Graddy “was able to give a medical

opinion on the un-likelihood of potential future medical side effects for Appellant, but could not

give an opinion on future medical civil commitment possibilities.” Id. at 36 (citing R. 121 (Sell

Hr’g Tr. at 173, 192) (Page ID #542, 561)).

       The district court did not clearly err in concluding that the government had proven that

antipsychotic medication would significantly further Sherrill’s ability to participate in his defense.


                                                 14
No. 20- 5206, United States v. Sherrill


Dr. Graddy stated that the antipsychotic medication that he was considering for Sherrill would not

significantly impair his ability to participate in his defense, but rather would “substantially likely”

render him competent to stand trial. R. 70 (Graddy Forensic Addendum & Treatment Plan at 4)

(Page ID #224). Sherrill’s experts did not provide any evidence to the contrary.2 Further, the

district court included restrictions in its order to guard against the risk of potential side effects.

Sherrill, 439 F. Supp. 3d at 1019. The safeguards detailed in the order include requiring that the

psychiatrist prescribe the lowest effective dose, submit a report to the district court describing the

first administration of the medication and any side effects Sherrill might experience, and provide

the court with more detailed reports 60 and 120 days after Sherrill receives a copy of the order. R.

131 (Involuntary Medication Order at 2, 6) (Page ID #709, 713).

C. Involuntary Medication Is Necessary to Further the Government’s Interest

        In the present case, neither the government’s experts nor Sherrill’s experts indicated that

non-pharmaceutical therapies are an adequate replacement for medication.               Dr. McRainey,

Sherrill’s expert psychologist, testified that medication is necessary to treat Sherrill’s mental health

conditions and restore his competency, although she believed that it would be more effective if

Sherrill agreed to take the medication. R. 121 (Sell Hr’g Tr. at 10–11) (Page ID #379–80). Dr.

Riley, the government’s expert psychologist, discussed a potential non-pharmaceutical treatment,

an illness management and recovery program, but concluded that the program would be ineffective


        2
         In Grigsby, the defendant raised concerns that antipsychotic medication would impact his
ability to assist in his own defense because neuromuscular side effects would “impair his ability
to maintain a dignified appearance before the jury and would make it difficult for him to assist his
counsel or testify in his own behalf.” 712 F.3d at 975. We concluded that the government had
failed to show that the antipsychotic medications are substantially unlikely to interfere with
Grigsby’s ability to participate in his defense. Id. Neither Sherrill nor his experts have raised this
issue here.

                                                  15
No. 20- 5206, United States v. Sherrill


without the assistance of antipsychotic medication. Id. at 87–89 (Page ID #456–58). Moreover,

Sherrill has refused to participate in the illness management and recovery program or other

therapy. Id. at 49–50 (Page ID #418–19).

       The expert testimony and reports in Sherrill’s case all support the district court’s conclusion

that medication is necessary to restore Sherrill to competency. Therefore, we conclude that the

district court did not clearly err in finding medication was necessary to restore Sherrill to

competency.

D. Involuntary Medication is Medically Indicated

       The fourth Sell factor requires that the district court “conclude that administration of the

drugs is medically appropriate, i.e., in the patient’s best medical interest in light of his medical

condition.” Sell, 539 U.S. at 181. For this factor, “[t]he specific kinds of drugs at issue may

matter,” because “[d]ifferent kinds of antipsychotic drugs may produce different side effects and

enjoy different levels of success.” Id.

       The district court did not clearly err when it concluded that antipsychotic medication was

medically indicated for Sherrill’s mental health conditions. Sherrill, 439 F. Supp. 3d at 1018. Dr.

Graddy testified that antipsychotic medication is “the only medically appropriate treatment” for

Sherrill’s mental health conditions. R. 121 (Sell Hr’g Tr. at 184) (Page ID #553). The district

court emphasized that Dr. Graddy submitted an individualized treatment plan for Sherrill, which

included beginning any medication with short-lasting, low doses to ensure that it is tolerated and

explaining to Sherrill the risks and benefits of different medications and seeking his input. As a

result, the district court concluded that antipsychotic medication was medically appropriate for




                                                 16
No. 20- 5206, United States v. Sherrill


Sherrill. Sherrill, 439 F. Supp. 3d at 1018 (citing R. 70 (Graddy Psychiatric Evaluation 4–5) (Page

ID #224–25)).

        Because no expert has disagreed that medication is medically appropriate for Sherrill, we

will not disturb the district court’s finding.

                                        III. CONCLUSION

        For the foregoing reasons, we AFFIRM the district court’s order to medicate Sherrill

involuntarily.




                                                 17